DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. US 2004/0156662 (hereinafter “Fujii”) in view of Yen et al. US 6,485,015 (hereinafter “Yen”).
Regarding claim 1, Fujii teaches a sheet transport device comprising: 
a sheet load tray (22) on which a sheet is loaded; 
a detector (S1) that detects whether or not the sheet exists on the sheet load tray; 
a feeder (R1) that feeds the sheet one-by-one from the sheet load tray; 
a sheet-load-tray ascend-descend unit (31, 33) that moves the sheet in a sheet loading direction to set an uppermost sheet at a sheet feed position (FIG. 8) of the feeder; and 
a controller (41) wherein, in a case where the sheet is detected by the detector, the controller causes the sheet load tray to ascend or descend before the feeder starts to feed the sheet such that ascending-descending operation for moving the sheet load tray between the sheet feed position and a descent position located below the sheet feed position is performed at least once (refer to FIG. 9, tray moves up and down).
Fujii fails to teach wherein the sheet-load-tray ascend-descend unit comprises an ascend-descend rod that is configured to cause the sheet load tray to ascend and descend between the sheet feed position and a descent position located below the sheet feed position, and the ascend-descend rod is pivoted to a lower surface of the sheet load tray.  Instead, Fujii teaches a lever plate (31), which is not explicitly a rod.
Yen teaches that a conventional means of lifting a tray is by using a lift rod (16, shown in FIGS. 1-2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Fujii’s sheet-load-tray ascend-descend unit with a lift rod as taught Yen in order to achieve the same predictable result of lifting a tray to a sheet feed position.
	Regarding claim 3, wherein the sheet load tray is inclined at the descent position to decrease in height toward a feeding direction.
	Regarding claim 15, further comprising: a stopper (30) that comes into contact with lateral edges of the sheet in a direction intersecting a feeding direction of the sheet when the sheet load tray ascends to the sheet feed position, so as to cause a sheet bundle to bend (capable, MPEP 2114).
	Regarding claim 17, an image reading device (1) comprising: an imaging unit that reads an image of a sheet; and the sheet transport device according to Claim 1 that transports the sheet to a read position where the imaging unit reads the sheet.
	Regarding claim 18, an image forming apparatus (100, FIG. 16) comprising: the image reading device according to Claim 17 that reads an image of a sheet; and an image recorder that records the image read by the image reading device onto a recording medium.
Claims 1, 3, 5, 7, 15, and are rejected under 35 U.S.C. 103 as being unpatentable over Yoshita US 2019/0291981 A1 (hereinafter “Yoshita”) in view of Yen.
Regarding claim 1, Yoshita teaches  a sheet transport device comprising: a sheet load tray (15 or 14) on which a sheet is loaded; 
a detector (71) that detects whether or not the sheet exists on the sheet load tray;
 a feeder (31) that feeds the sheet one-by-one from the sheet load tray; 
a sheet-load-tray ascend-descend unit (72) that moves the sheet in a sheet loading direction to set an uppermost sheet at a sheet feed position of the feeder; and 
a controller (76) wherein, in a case where the sheet is detected by the detector, the controller causes the sheet load tray to ascend or descend before the feeder starts to feed the sheet such that ascending-descending operation for moving the sheet load tray between the sheet feed position and a descent position located below the sheet feed position is performed at least once ([0061]).
Yoshita fails to teach wherein the sheet-load-tray ascend-descend unit comprises an ascend-descend rod that is configured to cause the sheet load tray to ascend and descend between the sheet feed position and a descent position located below the sheet feed position, and the ascend-descend rod is pivoted to a lower surface of the sheet load tray.  
Yen teaches that a conventional means of lifting a tray is by using a lift rod (16, shown in FIGS. 1-2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Yoshita’s sheet-load-tray ascend-descend unit with a lift rod as taught Yen in order to achieve the same predictable result of lifting a tray to a sheet feed position.
	Regarding claim 3, wherein the sheet load tray is inclined at the descent position to decrease in height toward a feeding direction.
	Regarding claims 5 and 7, further comprising: a protrusion (34) that comes into contact with a lowermost surface of a plurality of the sheets constituting a sheet bundle when the sheet load tray descends to the descent position, so as to cause the sheet bundle to bend.
	Regarding claim 15, further comprising: a stopper (38, 39) that comes into contact with lateral edges of the sheet in a direction intersecting a feeding direction of the sheet when the sheet load tray ascends to the sheet feed position, so as to cause a sheet bundle to bend (capable, MPEP 2114).
	Regarding claim 17, an image reading device (10) comprising: an imaging unit that reads an image of a sheet; and the sheet transport device according to Claim 1 that transports the sheet to a read position where the imaging unit reads the sheet.
Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshita in view of Yen.
Regarding claims 9 and 11, Yoshita teaches the claimed invention except wherein the protrusion includes a plurality of protrusions that are disposed in a central area in a direction intersecting the feeding direction of the sheet and that come into contact with a sheet of a smallest transportable size allowed.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use an additional protrusion (“plurality of protrusions” of claims) since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  The combination would provide protrusions in the center of a sheet in the sheet width direction to effectively contact a sheet and align a sheet.
Claim 1, 5, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wakao JP 02-225222 A (hereinafter “Wakao”) in view of Fujii, and further in view of Yen.
Regarding claim 1, Wakao teaches a sheet transport device comprising: 
a sheet load tray (2) on which a sheet is loaded;
a feeder (15) that feeds the sheet one-by-one from the sheet load tray;
a sheet-load-tray ascend-descend unit (unit that moves tray 2 up and down) that moves the sheet in a sheet loading direction to set an uppermost sheet at a sheet feed position (FIG. 1) of the feeder.
Wakao fails to explicitly teach 
a detector that detects whether or not the sheet exists on the sheet load tray and 
a controller wherein, in a case where the sheet is detected by the detector, the controller causes the sheet load tray to ascend or descend before the feeder starts to feed the sheet such that ascending-descending operation for moving the sheet load tray between the sheet feed position and a descent position located below the sheet feed position is performed at least once.
wherein the sheet-load-tray ascend-descend unit comprises an ascend-descend rod.
Instead, Wakao teaches moving the sheet load tray between the sheet feed position and a descent position located below the sheet feed position is performed at least once (as tray 2 moves between a bottom position and a top position).
Fujii teaches the known concept of using a detector (s1) to detect presence of sheets on a tray and a control unit to thereafter control lift of the tray ensure the tray moves to a sheet feed position.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Wakao’s device with a detector and control unit as taught by Fujii in order to ensure a sheet is set on the tray prior to movement of the tray to a sheet feed position.
Yen teaches that a conventional means of lifting a tray is by using a lift rod (16, shown in FIGS. 1-2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Wakao’s sheet-load-tray ascend-descend unit with a lift rod as taught Yen in order to achieve the same predictable result of lifting a tray to a sheet feed position.
Regarding claims 5, 9 (refer to FIG. 3),  and 13-14 (refer to FIG. 1 and 4, as 21 engages lowermost surface of the sheets when tray is at the bottommost position) , further comprising: 
a protrusion (21) that comes into contact with a lowermost surface of a plurality of the sheets constituting a sheet bundle when the sheet load tray descends to the descent position, so as to cause the sheet bundle to bend.
	Allowable Subject Matter
Claims 2, 4, 6, 8, 10, 12 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other known references to teach a lift rod include Morita et al. US 2018/0097961, Araki et al. JP 2017-210350, and Yamazaki JP 2007-031069
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653